     Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 1 of 15




                            UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF LOUISIANA

BENJAMIN ST. PIERRE             *                     CIVIL ACTION NO.
                                *
VERSUS                          *                     JUDGE
                                *
UP EQUIP INC. and EASY LIFT SRL *                     MAGISTRATE
                                *
*************************

                CERTIFICATE OF FILING OF STATE COURT RECORD

       Pursuant to the provisions of 28 U.S.C. § 1447 (b), copies of the foregoing pleadings in the

state court proceeding entitled Benjamin St. Pierre versus Up Equip Inc and EasyLift SRL, bearing

number No. 40123, Section B, pending in the 23rd Judicial District Court for the Parish of St.

James, State of Louisiana, are hereby submitted for filing into the record of these proceedings:

       1. Civil Case Cover Sheet;

       2. Petition;

       3. Citation (Long Arm) to Up Equip Inc;

       4. Citation (Long Arm) to Easy Lift SRL;

       5. Motion for an Extension of Time; and

       6. Order Granting Motion for an Extension of Time.




                                                -1-
     Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 2 of 15




                                              Respectfully submitted,

                                              WAGAR HICKMAN, LLC

                                              BY: s/ Nelson W. Wagar, III
                                                  NELSON W. WAGAR, III, T.A. (#13136)
                                                  SARAH W. HICKMAN (#35823)
                                                  1425 West Causeway Approach
                                                  Mandeville, Louisiana 70471
                                                  Telephone (985) 888-8740
                                                  Facsimile (985) 888-8792
                                                  cwagar@wagarhickman.com
                                                  shickman@wagarhickman.com
                                                  Attorneys for Defendant, Easy Lift SRL

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of March, 2021, I electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to

persons electronically noticed. I further certify that I sent via electronic mail, facsimile, and/or

U.S. Mail the foregoing document and the notice of electronic filing of any non-CM/ECF

participant.

                                                      s/ Nelson W. Wagar, III
                                                      NELSON W. WAGAR, III




                                                -2-
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 3 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 4 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 5 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 6 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 7 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 8 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 9 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 10 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 11 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 12 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 13 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 14 of 15
Case 2:21-cv-00469-JTM-DPC Document 1-4 Filed 03/05/21 Page 15 of 15
